Citation Nr: 1027068	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for testicular sarcoma, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for a liver disability, to 
include as due to exposure to herbicides.

3.  Entitlement to service connection for a kidney disability, to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for bilateral knee sarcoma, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1954 to September 
1959 and from October 1960 to September 1974.  He had service in 
Vietnam during the Vietnam Era.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In that 
decision, the RO denied entitlement to service connection for 
hypertension, testicular sarcoma, liver sarcoma, kidney sarcoma, 
and bilateral knee sarcoma.  A notice of disagreement was 
received in September 2008, a statement of the case was issued in 
November 2008, and a substantive appeal was received in January 
2009.

The Veteran also filed a notice of disagreement regarding the 
issue of service connection for hypertension.  However, in the 
section of the substantive appeal (VA Form 9) that asked him to 
indicate which issues he was appealing, he listed the other 
claims for service connection that had been denied but not the 
claim for service connection for  hypertension.  Consequently, 
the Veteran did not perfect an appeal of the denial of the claim 
of service connection for hypertension, and that issue is not 
before the Board.  See 38 C.F.R. § 20.202 (allowing for 
substantive appeal to specifically identify issues being 
appealed).

The Veteran requested a Travel Board hearing in his substantive 
appeal, but withdrew this request in April 2009.
 
The claims for service connection for liver and kidney 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not have testicular sarcoma or any 
disability of the testicles.

2.  The Veteran does not have bilateral knee sarcoma or any 
disability of either knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for testicle disability 
are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  The criteria for service connection for bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in February 2008.  This letter substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
identifying the evidence necessary to substantiate the service 
connection claims and the relative duties of VA and the Veteran 
to obtain evidence.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has obtained service treatment records, 
assisted the Veteran in obtaining evidence, and afforded the 
Veteran the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file.  The 
Veteran indicated in an April 2009 letter that medical records at 
"VA Dallas" proved that he had been diagnosed with the 
disabilities for which he was claiming service connection.  In 
response, the RO sent the Veteran a July 2009 letter asking for 
the dates of treatment or time period during which he was treated 
so it could request these records.  The RO asked that the Veteran 
provide the requested information within thirty days from the 
date of the letter.   The Veteran did not reply and the RO issued 
an October 2009 supplemental statement of the case continuing the 
denial of the claims.  The Board finds that VA satisfied its duty 
to assist in this regard because the Veteran did not cooperate 
fully with the RO's efforts to obtain these records by providing 
enough information to identify and locate them.  See 38 C.F.R. 
§ 3.159(2)(i).  See also See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not always a one-way 
street").

The Veteran has not been afforded a VA examination with regard to 
the claims being denied herein.  Under the VCAA, VA must provide 
an examination when there is (A) competent evidence of a current 
disability that (B) may be associated with service, but (C) there 
is insufficient medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has 
addressed the appropriate standard to be applied in determining 
whether an examination is warranted under this statute.  In 
Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio 
v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  In this case, an examination was not required 
because there was no medically competent evidence of current 
testicular or knee sarcoma, or any disability of the testicles or 
either knee, or of persistent or recurrent symptoms of such 
disability.  While the Federal Circuit in Colantonio and Waters 
did not indicate whether lay evidence could satisfy this 
requirement in certain circumstances, for the reasons discussed 
below, the Veteran is not competent to render a diagnosis of 
cancer, and therefore his testimony does not satisfy this 
requirement in this case.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer").

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance requirements 
with regard to the claims decided herein.  The claims for service 
connection for testicular carcinoma and bilateral knee carcinoma 
are thus ready to be considered on the merits.




Analysis

The Veteran appeals the denials of service connection for 
testicle and bilateral knee disability.  He claims that he has 
testicular and knee sarcoma, and that service connection is 
warranted for them on an Agent Orange exposure basis.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent evidence of 
a nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. 
§ 3.303. 

If a Veteran served in the Republic of Vietnam during the Vietnam 
Era, he is presumed to have been exposed to herbicide agents.  38 
C.F.R. § 3.307(a)(6)(iii) (2009).  VA currently recognizes soft 
tissue sarcoma as associated with exposure to herbicides.  See 38 
C.F.R. § 3.309(e).

However, whether service connection is claimed on direct, 
presumptive, or any other basis, a necessary element for 
establishing such a claim is the existence of a current 
disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that section 1110 of the statute requires the existence 
of a present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992). The presence of a disability at the 
time of filing of a claim or during its pendency warrants a 
finding that the current disability requirement has been met, 
even if the disability resolves prior to the Board's adjudication 
of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007). The Veteran filed his service connection claims in this 
case in January 2008.  These claims must be denied because there 
is no competent evidence of the claimed disabilities since the 
filing of the claims.

The Veteran asserts that he has testicular and bilateral knee 
sarcoma.  However, none of the medical evidence submitted since 
the January 2008 claims, including VA treatment notes, contains a 
diagnosis of either a testicular or knee disability.  The absence 
of medical evidence of a current disability is not always fatal 
to a service connection claim, as a lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  See 
Davidson v. Shinseki, 581 F.3d at 1316 (Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).  However, the Veteran has claimed 
service connection for testicular carcinoma and bilateral knee 
carcinoma, and cancer is precisely the type of disability that 
the Federal Circuit has indicated is not capable of lay 
diagnosis.  See Jandreau, 492 F.3d at 1377, n. 4 (cancer used as 
example of the type of condition that a Veteran would not be 
competent to identify).

For the foregoing reasons, the Veteran has failed to provide 
competent evidence of a current disability.  See 38 U.S.C.A. 
§ 5107(a) (claimant has responsibility to present and support a 
claim).  As competent evidence of a current disability is a 
necessary element of a valid service connection claim, service 
connection for testicular carcinoma and bilateral knee carcinoma 
must be denied.  Given the absence of any competent evidence of 
the claimed conditions, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
  

ORDER

Entitlement to service connection for testicular carcinoma is 
denied.

Entitlement to service connection for bilateral knee carcinoma is 
denied.




REMAND

The Veteran was treated for urinary tract problems and for 
abdominal problems in service.  Additionally, there is evidence 
of record of current liver and kidney disabilities.  A March 2008 
VA medical record shows hemochromatosis, and a January 2008 VA 
medical record shows perinephric stranding bilaterally, cortical 
irregularity in the Veteran's kidneys, and stable hepatic cysts.  
As there is evidence of current kidney and liver disabilities 
that may be associated with service, a VA examination is 
warranted to determine the etiology of these disabilities.  38 
U.S.C.A. § 5103A(d); Colantonio, 606 F.3d at 1382; Waters, 601 
F.3d at 1277.

While the Veteran's claims were for service connection for kidney 
and liver carcinoma, the issues of entitlement to service 
connection for kidney and liver disabilities have been reasonably 
raised by the record, and the claims have been recharacterized 
accordingly.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(Board must review all issues reasonably raised from a liberal 
reading of all documents in the record).

Accordingly, the claims for service connection for liver and 
kidney disabilities are REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
an appropriate VA examination to address 
the nature and etiology of all liver and 
kidney disabilities.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  Any medically indicated 
tests should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that any current 
liver or kidney disability had its onset 
during active service or is related to any 
in-service disease or injury, including 
the symptoms documented in service 
records.  The examiner should provide a 
rationale for each opinion.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for liver and kidney disability.  
The Veteran and his representative should 
be furnished a supplemental statement of 
the case addressing any issue which remains 
denied.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


